DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for claims 5 and 9.

Drawings
The drawings are objected to because Figs 1-7 are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 5, and 21-22 are objected to because of the following informalities:  The chemical structures are blurred (Formulas I-VII, SP1, SP2 IG, IG1).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  reagents.  Appropriate correction is required.
Claims 10 and 18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, it is unclear if the text within the parentheses (or H after hydrolysis) is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting. For the purpose of further examination, it is taken that the text within the parenthesis further limits the claim.
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites the limitation "the formula III" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "The solution" in line 1; "j of formula III" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 will be interpreted as depending from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plueddemann et al. (US 4,933,327).
Regarding claim 1:  Plueddemann et al. (US ‘327) discloses organosilicon quaternary ammonium compounds [abstract] of general formula (II) [2:43-68], wherein Plueddemann et al. (US ‘327) discloses 
    PNG
    media_image1.png
    96
    271
    media_image1.png
    Greyscale
[3:55-58].  Plueddemann et al. (US ‘327) discloses R can be methyl [2:43-68; 4:55-60], thereby affording 

    PNG
    media_image2.png
    110
    265
    media_image2.png
    Greyscale
.  If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].
Plueddemann et al. (US ‘327) discloses treating substrates with the organosilicon quaternary ammonium compounds [12:10-34].

Claim(s) 3 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plueddemann et al. (US 4,933,327).
Regarding claims 3 and 22:  Plueddemann et al. (US ‘327) discloses organosilicon quaternary ammonium compounds [abstract] of general formula (II) [2:43-68], wherein Plueddemann et al. (US ‘327) discloses 
    PNG
    media_image1.png
    96
    271
    media_image1.png
    Greyscale
[3:55-58].  Plueddemann et al. (US ‘327) discloses R can be methyl [2:43-68; 4:55-60], thereby affording 

    PNG
    media_image2.png
    110
    265
    media_image2.png
    Greyscale
.  If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, Y.; Su, T. J.; Green, R.; Tang, Y.; Styrkas, D.; Danks, T. N.; Bolton, R.; Lu, J. R. Chem. Commun. 2000, 587. [IDS 3/16/21].
Regarding claim 1:  Wang (Chem. Commun. 2000, 587) discloses silicon surfaces coated with a phosphorylcholine group.
    PNG
    media_image3.png
    73
    358
    media_image3.png
    Greyscale
[Scheme 1; Table 1].

Claim(s) 1, 12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (JP 2007-106880) [IDS 3/16/21].  An English machine translation was used for citation.
Regarding claims 1, 12 and 16-17:  Miyazawa (JP ‘880) discloses antistatic agents covalently bonded to surfaces [0001], wherein Miyazawa (JP ‘880) discloses antistatic agents of formula 2 having R4 as a secondary amine bond or urea bond [0013].  Miyazawa (JP ‘880) discloses a specific agent of formula 5’ [0032, 0041] having R4 as a secondary amine [0032, 0041].  
An embodiment of Formula 5’ having a urea bond is anticipated.  If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].
Miyazawa (JP ‘880) discloses bonding 3-aminopropyltrimethoxysilane to a silica surface [0015-0016, 0025, 0027].  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Note Formula (2):

    PNG
    media_image4.png
    114
    629
    media_image4.png
    Greyscale
[0013];
Formula (5’):

    PNG
    media_image5.png
    93
    359
    media_image5.png
    Greyscale
[0032, 0041];
Formula (5’) having R4 as a urea bond:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
[0013, 0032].

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (JP 2007-106880).  An English machine translation was used for citation.
Regarding claim 3:  Miyazawa (JP ‘880) discloses antistatic agents covalently bonded to surfaces [0001], wherein Miyazawa (JP ‘880) discloses antistatic agents of formula 2 having R4 as a secondary amine bond or urea bond [0013].  Miyazawa (JP ‘880) discloses a specific agent of formula 5’ [0032, 0041] having R4 as a secondary amine [0032, 0041].  
An embodiment of Formula 5’ having a urea bond is anticipated.  If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].
Note Formula (2):

    PNG
    media_image4.png
    114
    629
    media_image4.png
    Greyscale
[0013];
Formula (5’):

    PNG
    media_image5.png
    93
    359
    media_image5.png
    Greyscale
[0032, 0041];
Formula (5’) having R4 as a urea bond:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
[0013, 0032].

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (JP 2007-106880).  An English machine translation was used for citation.
Regarding claim 9:  Miyazawa (JP ‘880) discloses methods of covalently bonding antistatic agents to surfaces [0001], wherein Miyazawa (JP ‘880) discloses applying 3-aminopropyltrimethoxysilane to a silica surface [0027] and then introducing a phosphorylcholine group by reaction with a carboxylic acid [0027].

    PNG
    media_image7.png
    162
    618
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    224
    627
    media_image8.png
    Greyscale
[0027].

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharfe et al. (US 2012/0006228).
Regarding claim 2:  Scharfe et al. (US ‘228) discloses quaternary aminofunctional organosilicon compounds [abstract], wherein Scharfe et al. (US ‘228) discloses compound IVa prepared from N,N,N’,N’-tetramethylethylenediamine (TMEDA) and chloropropyltriethoxysilane [Ex. 1; 0239-0245].  Scharfe et al. (US ‘228) discloses Example D5 [Ex. D5; 0258-0259] reacts the solution from Ex. 1 with silica [Ex. D5; 0200-0210, 0258-0259].
Note IVa:

    PNG
    media_image9.png
    102
    326
    media_image9.png
    Greyscale
(2 Cl-) [Ex. 1; 0239-0245].

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharfe et al. (US 2012/0006228).
Regarding claim 3:  Scharfe et al. (US ‘228) discloses quaternary aminofunctional organosilicon compounds [abstract], wherein Scharfe et al. (US ‘228) discloses compound IVa prepared from N,N,N’,N’-tetramethylenediamine (TMEDA) and chloropropyltriethoxysilane [Ex. 1; 0239-0245].  Scharfe et al. (US ‘228) discloses Example D5 [Ex. D5; 0258-0259] reacts the solution from Ex. 1 with silica [Ex. D5; 0200-0210, 0258-0259].
Note IVa:

    PNG
    media_image9.png
    102
    326
    media_image9.png
    Greyscale
(2 Cl-) [Ex. 1; 0239-0245].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (JP 2007-106880) as applied to claim 12 above.
Regarding claims 13-14 and 19-21:  Miyazawa (JP ‘880) discloses the basic claimed surface coating [as set forth above with respect to claim 12]; wherein Miyazawa (JP ‘880) discloses bonding to surfaces such as silica, PET, and polymethylsilsesquioxane {silicone} [0020-0021, 0025].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Plueddemann et al. (US 4,933,327), Scharfe et al. (US 2012/0006228), or Miyazawa (JP 2007-106880) do not disclose compounds corresponding to instant formula VI and VII, the end group (EG) of claim 6, or the Alk group -N(CH2CH2)3- of claim 7.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767